Yesawich Jr., J. (dissenting).
We respectfully dissent. In our view, the Workers’ Compensation Board rightly found Workers’ Compensation Law § 10 (1) inapplicable. To interpret that provision so broadly as to preclude compensation even where, as in this instance, an employee—assuming he was such—is injured as a result of the hazards inherent in a legally sanctioned professional sport undermines the goal of the Workers’ Compensation Law, that of providing coverage to all workers within its purview who are injured while doing the very job they were hired and paid to do. The mere fact that boxing is dangerous is not enough to render the participants’ injuries noncompensable; indeed, if the possibility that an employee could be injured or even die were the test on which an award of compensation turns, then persons engaged in a large range of high risk occupations, including blasters, mine workers and State Troopers, would not be protected by the Workers’ Compensation Law.
As one noted commentator aptly observed, the public "wants professional sports” just as it wants other products that are only available if workers are willing to undertake the poten*17tially dangerous jobs necessary to produce them. As a consequence, it is now generally accepted that those engaging in professional sports are, in the absence of a specific exception (and there is none in New York for State-licensed professional boxing), entitled to workers’ compensation benefits when they are injured in the course of such employment (see, 2 Larson, Workers’ Compensation Law § 22.21 [b]; cf., Brinkman v Buffalo Bills Football Club, 433 F Supp 699, 702). Denying compensation to an entire class of athletes who, by participating in a dangerous activity, provide a type of entertainment enjoyed by many, merely because of the nature of the sport, is not, we think, what the Legislature contemplated when enacting the provision at issue (compare, Workers’ Compensation Law § 2 [4], [5]). Because we incline to the view that the intended purpose of Workers’ Compensation Law § 10 is to bar claims involving wrongful and tortious acts (cf., Matter of Commissioner of Taxation & Fin. v Bronx Hosp., 276 App Div 708, 711), and not those that are essential to the performance of one’s occupation, we would affirm the Board’s decision and amended decision with respect to the applicability of Workers’ Compensation Law § 10 (1) and, for the reasons stated by the majority in dictum, remit for further proceedings on the question of employer-employee relationship.
White and Carpinello, JJ., concur with Crew III, J. P.; Yesawich Jr. and Spain, JJ., dissent in a separate opinion by Yesawich Jr., J.
Ordered that the decision and amended decision are reversed, without costs, and claims dismissed.